                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

NPF FRANCHISING, LLC,                        :
                                             :
                      Plaintiff,             :   CASE NO. 1:18-cv-00277
                                             :
       vs.                                   :   Judge Donald C. Nugent
                                             :
SY DAWGS, LLC, et al.,                       :   Magistrate Judge William H. Baughman
                                             :
                      Defendant.             :
                                             :



                DEFENDANTS’ NOTICE OF ISSUANCE OF SUBPOENA


       PLEASE TAKE NOTICE that pursuant to Rule 45 of the Federal Rules of Civil

Procedure the undersigned issued, via certified mail, return receipt requested, a Subpoenas Duces

Tecum in a Civil Action upon Carol Fox & Associates, c/o Corporation Agents, Inc., 611 S

Milwaukee POB 400, Libertyville, IL 60048.

                                                    Respectfully submitted,


                                                    /s/ Yazan S. Ashrawi _____________
                                                    William M. Harter (0072874)
                                                    Yazan S. Ashrawi (0089565)
                                                    FROST BROWN TODD LLC
                                                    10 West Broad Street, Suite 2300
                                                    Columbus, OH 43215
                                                    (614) 464-1211 / (614) 464-1737 (fax)
                                                    wharter@fbtlaw.com
                                                    yashrawi@fbtlaw.com
                                                    Attorneys for Defendants
                                   CERTIFICATE OF SERVICE

         I hereby certify that on December 7, 2018, the foregoing was filed electronically. Notice

of this filing will be sent to the parties by operation of the Court’s electronic filing system.

Parties who do not receive this filing via the Court’s electronic filing system will receive a copy

by regular United States mail.


                                                     /s/ Yazan S. Ashrawi _____________
                                                     Yazan S. Ashrawi (0089565)
                                                     FROST BROWN TODD LLC

0138212.0657539 4850-5782-2850v1




                                                 2
